—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 8, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence exists in the record to support the Board’s determination that claimant, a freight elevator operator in a commercial building, committed misconduct when he threatened an employee of one of the building’s tenants with a knife. Although claimant denies that the incident occurred, this merely presented a question of credibility for the Board to resolve. We have considered claimant’s remaining contention and find it lacking in merit.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.